Order, Supreme Court, Bronx County (Barry Salman, J.), entered May 7, 1997, which, in an action by plaintiff tenant against defendants landlord, managing agent, security company and receiver to recover for personal injuries sustained as a result of a crime committed in defendants’ building, insofar as appealed from as limited by plaintiffs brief, granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We agree with the IAS Court that plaintiffs inference that the assailant must have entered the lobby through the unlocked front door rather than either the interior stairwell or the elevator, because she neither heard the interior door nor saw the light from the elevator, is too speculative to satisfy her burden of coming forward with evidence tending to show that the assailant was an intruder and not a building resident or invitee, even when considered in conjunction with plaintiffs sworn statements that she had never previously seen the partially masked assailant (see, Burgos v Aqueduct Realty Corp., 245 AD2d 221; Tolliver v New York City Hous. Auth., 238 AD2d 187; Borrero v New York City Hous. Auth., 236 AD2d 262). We have considered plaintiff’s other arguments and find them to be without merit.
Concur — Sullivan, J. P., Wallach, Williams and Andrias, JJ.